Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
This application is a 371 of PCT/JP2018/033455.
The response filed on August 25, 2021 has been entered.
Claims 1-18 are pending.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on August 25, 2021 is acknowledged.  The traversal is on the ground(s) that since claim 3 has been amended to remove the phrase “showing 95% or more homology to an amino acid sequence represented by” and replaced with “that has at least 95% sequence identity to SEQ ID NO:1”, the Bacillus glycine oxidase of Heylen no longer reads on the technical feature linking Groups I and II.  Applicant also argues that the claimed mutant glycine oxidase is derived from thermophilic bacteria and the glycine oxidase of Heylen is derived from a non-thermophilic bacteria.  This is not found persuasive.  The mutant glycine oxidase of claim 3 still reads on the technical feature linking Groups I and II.  The limitations “represented by”, “at least 95% sequence identity to”, and/or “in an amino acid sequence represented by SEQ ID NO:1” of claim 3 is indefinite, see the 112(b) rejections below, and have been broadly interpreted as a mutant glycine oxidase that (1) has an amino sequence comprising as little as two contiguous amino acids of Bacillus glycine oxidase having at least 95% sequence identity to SEQ ID NO:1.  Heylen discloses a Bacillus bataviensis glycine oxidase (page 1).  Regarding claim 3, (1) the glycine oxidase of Heylen comprises an amino acid sequence comprising of as little as two contiguous amino acids of SEQ ID NO:1 of the instant application (see page 1 and see the sequence alignment below), (2) the glycine oxidase of Heylen has an amino acid other than a glycine at the position corresponding to G251 of SEQ ID NO:1 (see the sequence alignment below, wherein the position corresponding to G251 of SEQ ID NO:1 is underlined), and (3) MPEP 2113 states that “ [P]product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”.  In the instant case, the structure of the claimed mutant glycine oxidase implied is the same whether the mutant is obtained from SEQ ID NO:1, from a non-thermophilic Bacillus or from any source as long as the resulting product has the structural limitations recited in the claim.  Since the glycine oxidase of Heylen has the structural limitations recited in the claim, as discussed above, the product is still the same and is within the scope of the claimed invention.  
Applicant's election with traverse of the species the mutant glycine oxidase of a Bacillius glycine oxidase having the properties reacted in claim 4 in the reply filed on August 25, 2021 is acknowledged.  The traversal is on the ground(s) that Martinez-Geobacillus kaustophilus and therefore does not disclose a mutant glycine oxidase derived from a thermophilic bacteria in the family Bacillus.  This is not found persuasive   Claims directed to more than one species have unity of invention when (1) the generic claim is novel and nonobvious or (2) a special technical feature is shared across the claimed species.  Unity of invention is present a posteriori only when the shared technical feature is a special technical feature, the shared technical feature is both novel/nonobvious. The prior art does not necessarily need to be consulted for each of the glycine oxidase mutant species.  In the instant case, the shared technical feature of the species is the wild-type Geobacillus kaustophilus glycine oxidase or the polypeptide having 100% sequence identity to SEQ ID NO:1.  Since Martinez-Martinez (form PTO-1449) discloses this shared technical feature, unity of invention is lacking “a posteriori” among the glyince oxidase mutant species.  Therefore, the shared technical feature does not constituted a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  See MPEP 1850.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-12 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 25, 2021.

Claim for Foreign Priority


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Drawings
When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the Brief Description of the Drawings.  MPEP 2422.02.  See particularly drawing figures 1-2.

Claim Objections
Claims 1, 3, 7, and 13 are objected to because of the following informalities:  The microorganisms, such as “Bacillus” should be italicized.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 3-6 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (Step 1: YES).  The claim(s) recite(s) a mutant glycine oxidase derived from a thermophilic Bacillus bacteria, wherein the mutant has another amino acid, such an Arg residue, at the position corresponding to SEQ ID NO:1. This judicial exception is not integrated into a practical application because the claims encompass a glycine oxidase that is structurally identical to the naturally occurring Bacillus bataviensis glycine oxidase (see the 102(a)(1) rejection of Heylen below).  Because there is no difference in characteristics (structural, functional, or otherwise) between the claimed glycine oxidase and the naturally occurring glycine oxidase, the claimed glycine oxidase does not have markedly different characteristics, and thus are a “product of nature”.  Accordingly, the claims are directed to an exception (Step 2A: YES).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed glycine oxidase is not markedly different form its naturally occurring counterpart because it conveys the same structural and functional information and the claims do not recite any additional features that could add significantly more to the exception (Step 2B: NO).   Accordingly, the claim does not qualify as eligible subject matter. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and claims 2 and 7 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “specific activity of 1.2 units/mg or more”.  The metes and bounds of the limitation in the context of the above claim are not clear to the Examiner. There is no upper limit for the specific activity.  Therefore, it is unclear which mutant glycine oxidases are encompassed by the claim.  Clarification is requested.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "glycine in a partial amino acid sequence that binds in an order of asparagine (N), glycine (G), cysteine (C), and tyrosine (Y) contained in the amino acid sequence of the wild-type glycine oxidase" in lines 3-4. The metes and bounds of the limitation in the context of the claim are not clear. It is unclear which amino acids are considered as “a partial amino acid sequence” and which Gly residue corresponds to the Gly residue in the “partial amino acid sequence”. Since the claim does not recite the amino acid sequence of the glycine oxidase or the partial amino acid 

Claims 3-4 and claims 5-6 and 13 depending therefrom is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3-4 recite the limitation “represented by” in line 6 of claim 3 and lines 2-3 of claim 4.  The metes and bounds of the limitation in the context of the claims are not clear.  It is unclear if the recited amino acid sequence has the amino acid sequence of SEQ ID NO:1 or whether the amino acid sequence of SEQ ID NO:1 is a representative member of a genus of amino acid sequences of a glycine oxidase.  Clarification is requested.

Claim 3 and claims 4-6 and 13 depending therefrom is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Bacillus has at least 95% sequence identity to SEQ ID NO:1.  Clarification is requested.

Claim 3 and claims 4-6 and 13 depending therefrom is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “that has at least 95% sequence identity to SEQ ID NO:1, and which is having an amino acid sequence in which a 251st amino acid in an amino acid sequence represented by SEQ ID NO:1” in lines 3-6.  The metes and bounds of the limitation in the context of the claim are not clear.  In interpreting the mutant glycine oxidase as having at least 95% sequence identity to SEQ ID NO:1, it is unclear how the same mutant glycine oxidase has at least 95% sequence identity to SEQ ID NO:1 and an amino acid sequence represented by SEQ ID NO:1, which encompasses any two contiguous amino acids of a genus of amino acid sequences of a glycine oxidase.  Clarification is requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The limitation of “glycine in a partial amino acid sequence” of claim 2 is indefinite, see the 112(b) rejection above, and has been broadly interpreted as mutating any Gly residue in a glycine oxidase.  The limitations “represented by”, “at least 95% sequence identity to”, and/or “in an amino acid sequence represented by SEQ ID NO:1” of claims 3-4 are indefinite, see the 112(b) rejections above, and have been broadly interpreted as a mutant glycine oxidase that is (1) derived from a glycine oxidase having at least 95% sequence identity to SEQ ID NO:1, (2) has an amino sequence comprising as little as two contiguous amino acids of SEQ ID NO:1, and (3) a mutation at the position corresponding to 251 of SEQ ID NO:1 and any other amino acid mutations at any other amino acid positions.   Therefore, claims 1-2 and 7 have been broadly interpreted as (A) any mutant glycine oxidase of Bacillus or Geobacillus glycine oxidase or (B) any mutant glycine oxidase of any Bacillus or Geobacillus glycine oxidase having a mutation in any Gly residue in any partial amino acid sequence, wherein the mutant glycine oxidase of (A) and (B) has the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  Claims 3-6 and 13 have been broadly interpreted as any mutant glycine oxidase that is (1) derived from any Bacillus or Geobacillus glycine oxidase having at least 95% sequence identity to SEQ ID NO: , (2) has an amino sequence comprising as little as two contiguous amino acids of SEQ ID NO:1, and (3) has a mutation at the position corresponding to 251 of SEQ ID NO:1 and any other amino acid mutations at any other amino acid positions.  Thus, the claims are directed to a genus of polypeptides having unknown structure but having the properties recited in claim 1 or having glycine oxidase activity
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The specification is limited to one representative species, a mutant of the Geobacillus kaustophilus glycine oxidase having the amino acid sequence of SEQ ID NO:1, wherein the mutant consists of a G251X amino acid substitution, has glycine oxidase activity, and has the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate 
Further, with the aid of a computer, one of skill in the art could identify variants of SEQ ID NO:1 or a Bacillus/Geobacillus glycine oxidase having one or more amino acid modifications.  However, there is no teaching regarding which amino acids can vary from SEQ ID NO:1 (other than G251) or Bacillus/Geobacillus glycine oxidase and result in a polypeptide having glycine oxidase activity and/or the the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for glycine oxidase activity and/or the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
Bacillus/Geobacillus glycine oxidase having glycine oxidase activity and/or the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  As of the filing date, there was no known or disclosed correlation between a structure other than the mutant of SEQ ID NO:1, wherein the mutant consists of a G251X amino acid substitution and having glycine oxidase activity and/or the the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is no general knowledge in the art about glycine oxidase activity and/or the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1 to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of the mutant of SEQ ID NO:1, wherein the mutant consists of a G251X amino acid substitution as representative of other polypeptides β-glucosidase activity.
Further, the specification is limited to a generic disclosure of mutant glycine oxidases derived from any Bacillus or any Geobacillus and having the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  The specification does not disclose how to make such glycine oxidase mutants from any Bacillus or any Geobacillus.  At the time the invention was filed, neither the specification nor the art discloses mutant glycine oxidase derived from any Bacillus or any Geobacillus other than the mutant of SEQ ID NO:1, wherein the Bacillus or any Geobacillus and having the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the application would have been in possession of the claimed genus as a whole at the time of fling.    
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-7 and 13. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 1-7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the mutant of the glycine oxidase of SEQ ID NO:1, wherein the mutant consists of a G251X amino acid substitution, has glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1, does not reasonably provide enablement for polypeptides having unknown structure and having glycine oxidase activity and/or the molecular weight, optimum .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The limitation of “glycine in a partial amino acid sequence” of claim 2 is indefinite, see the 112(b) rejection above, and has been broadly interpreted as mutating any Gly residue in a glycine oxidase.  The limitations “represented by”, “at least 95% sequence identity to”, and/or “in an amino acid sequence represented by SEQ ID NO:1” of claims 3-4 are indefinite, see the 112(b) rejections above, and have been broadly interpreted as a mutant glycine oxidase that is (1) derived from a glycine oxidase having at least 95% sequence identity to SEQ ID NO:1, (2) has an amino sequence comprising as little as two contiguous amino acids of SEQ ID NO:1, and (3) a mutation at the position corresponding to 251 of SEQ ID NO:1 and any other amino acid mutations at any other amino acid positions.   Therefore, Bacillus or Geobacillus glycine oxidase or (B) any mutant glycine oxidase of any Bacillus or Geobacillus glycine oxidase having a mutation in any Gly residue in any partial amino acid sequence, wherein the mutant glycine oxidase of (A) and (B) has the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  Claims 3-6 and 13 have been broadly interpreted as any mutant glycine oxidase that is (1) derived from any Bacillus or Geobacillus glycine oxidase having at least 95% sequence identity to SEQ ID NO:1, (2) has an amino sequence comprising as little as two contiguous amino acids of SEQ ID NO:1, and (3) has a mutation at the position corresponding to 251 of SEQ ID NO:1 and any other amino acid mutations at any other amino acid positions.  Thus, the claims are directed to any polypeptide having unknown structure but having the properties recited in claim 1 or having glycine oxidase activity
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides.  In the instant case, the specification is limited to the mutant of the glycine oxidase of SEQ ID NO:1, wherein the mutant consists of a G251X amino acid substitution, has glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1,
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in 
In the absence of: (a) rational and predictable scheme for making any mutants of SEQ ID NO:1 or any Bacillus/Geobacillus glycine oxidase having unknown structure and glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1, and (b) a correlation between structure and the function of glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides have glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polypeptides having β-glucosidase activity or the property recited in claim 9 or predict said function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within the polypeptide of SEQ ID NO:1 or in any Bacillus/Geobacillus glycine oxidase that can be modified and which ones are conserved such that one of skill in the art can make the recited polypeptides having glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1, (2) which segments of the polypeptide of SEQ ID NO:1 or any Bacillus/Geobacillus glycine oxidase are essential for having glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1, and (3) the general tolerance of the Bacillus/Geobacillus glycine oxidase to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-892) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to the mutant of the glycine oxidase of SEQ ID NO:1, wherein the mutant consists of a G251X amino acid substitution, has glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.   However, the speciation fails to provide any information as to (1) specific substrates associated with any mutant of SEQ ID NO:1 or any mutant of a Bacillus/Geobacillus glycine oxidase, or (2) structural elements required in a polypeptide having glycine oxidase activity, and the molecular Bacillus/Geobacillus glycine oxidase that can be modified and which ones are to be conserved to create a polypeptide having glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3-6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heylen (K6D334_9BACI. UniProtKB Database. July 5, 2017 – cited previously on form PTO-892).
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The limitations “represented by”, “at least 95% sequence identity to”, and/or “in an amino acid sequence represented by SEQ ID NO:1” of claims 3-4 are indefinite, see the 112(b) rejections above, and have been broadly interpreted as a mutant glycine oxidase that (1) has an amino sequence comprising as little as two contiguous amino acids of SEQ ID NO:1, (2) a mutation at the position corresponding to 251 of SEQ ID NO:1 and any other amino acid mutations at any other amino acid positions and (3) is derived from a thermophilic Bacillus glycine oxidase having at least 95% sequence identity to SEQ ID NO:1.
Bacillus bataviensis glycine oxidase (page 1).  Regarding claim 3, (1) the glycine oxidase of Heylen comprises an amino acid sequence comprising of as little as two contiguous amino acids of SEQ ID NO:1 of the instant application (see page 1 and see the sequence alignment below), (2) the glycine oxidase of Heylen has an amino acid other than a glycine at the position corresponding to G251 of SEQ ID NO:1 (see the sequence alignment below, wherein the position corresponding to G251 of SEQ ID NO:1 is underlined), and (3) MPEP 2113 states that “ [P]product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”.  In the instant case, the structure of the claimed mutant glycine oxidase implied is the same whether the mutant is obtained from SEQ ID NO:1, from a non-thermophilic Bacillus or from any source as long as the resulting product has the structural limitations recited in the claim.  Since the glycine oxidase of Heylen has the structural limitations recited in the claim, as discussed above, the product is still the same and is within the scope of the claimed invention.  Regarding claims 4-6, the glycine oxidase of Heylen has an Arg residue (a basic amino acid ) at the position corresponding to G251 of SEQ ID NO:1 (see the sequence alignment below, wherein the position corresponding to G251 of SEQ ID NO:1 is underlined).  Regarding claim 13, MPEP 2113 states that “ [P]product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  [E]ven though product-by-process claims are limited by and defined by the process, Bacillus/Geobacillus or from any source as long as the resulting product has the structural limitations recited in the claim.  Since the glycine oxidase of Heylen has the structural limitations recited in the claim, as discussed above, the product is still the same and is within the scope of the claimed invention.  Therefore, the reference of Heylen anticipates claims 3-6 and 13.

Claim(s) 3-6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosini (The FEBS Journal, June 9, 2014, 13 pages –form PTO-1449).
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' The limitations “represented by”, “at least 95% sequence identity to”, and/or “in an amino acid sequence represented by SEQ ID NO:1” of claims 3-4 are indefinite, see the 112(b) rejections above, and have been broadly interpreted as a mutant glycine oxidase that (1) has an amino sequence comprising as little as two contiguous amino acids of SEQ ID NO:1, (2) a mutation at the position corresponding to 251 of SEQ ID NO:1 and any other amino acid mutations at any other amino acid positions and (3) is derived from a thermophilic Bacillus glycine oxidase having at least 95% sequence identity to SEQ ID NO:1.
Rosini discloses mutants of a Bacillus subtilis glycine oxidase, such as the H244R mutant (abstract, 1st full paragraph at page 3461 and Tables 1-3).  The amino acid H244 of the glycine oxidase of Rosini corresponds to G251 of SEQ ID NO:1 of the Bacillus subtilis or from any source as long as the resulting product has the structural limitations recited in the claim.  Since the H244R mutant glycine oxidase of Rosini has the structural limitations recited in the claim, as discussed above, the product is still the same and is within the scope of the claimed invention.  Regarding claims 4-6, the H244R mutant glycine oxidase of Rosini has an Arg residue (basic amino acid) at the position corresponding to G251 of SEQ ID NO:1 (Tables 1-3 and see the sequence alignment below, wherein the position corresponding to G251 of SEQ ID NO:1 is underlined).  Regarding claim 13, MPEP 2113 states that “ [P]product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the Bacillus subtilis or from any source as long as the resulting product has the structural limitations recited in the claim.  Since the H244R mutant glycine oxidase of Rosini has the structural limitations recited in the claim, as discussed above, the product is still the same and is within the scope of the claimed invention.  Therefore, the reference of Rosini anticipates claims 3-6 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez-Martinez (Proteins Struction Function and Bioinformatic, Volume 70: 1429:1429-1441, March 2007, 13 pages. – form PTO-1449) and Rosini (The FEBS Journal, June 9, 2014, 13 pages –form PTO-1449). 
Regarding claims 1, 3, 7, and 13, Martinez-Martinez discloses a thermophilic Geobacillus kaustophilus glycine oxidase having 100% sequence identity to the glycine oxidase of SEQ ID NO:1 of the instant application (see Figure 6 and the sequence alignment below). 
Martinez-Martinez does not disclose a mutant of the Geobacillus kaustophilus glycine oxidase having a G251R substitution.
Rosini discloses mutants of Bacillus subtilis glycine oxidase, such as the H244R mutant, having increased thermostability and kinetic efficiency (abstract, 1st full paragraph at page 3461, Tables 1-3, and paragraph starting with “To compare at page 3463 through the top paragraph at page 3464).  Regarding claims 2-3, the amino acid H244 of the glycine oxidase of Rosini corresponds to G251 of the glycine oxidase of SEQ ID NO:1 of the instant application and the glycine residue in the partial amino acid sequence residue of Asn-Gly-Cys-Tyr (see the sequence alignment below, wherein the position corresponding to G251 of SEQ ID NO:1 is underlined).  Regarding claims 4-6, the H244R mutant glycine oxidase of Rosini has an Arg residue (basic amino acid) at the position corresponding to G251 of SEQ ID NO:1 (Tables 1-3 and see the sequence st full paragraph at page 346).
Therefore, combining the teachings of Martinez-Martinez and Rosini, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to enhance the Geobacillus kaustophilus glycine oxidase disclosed by Martinez-Martinez by introducing a G251R amino acid substitution as taught by Rosini (G251R is equivalent to H244R disclosed by Rosini).  One having ordinary skill in the art would have been motivated to so because Rosini discloses that substitution of H244 (which corresponds to G251 of SEQ ID NO:1 of the instant application) with an Arg residue in a glycine oxidase increases thermostability and kinetic efficiency of the glycine oxidase. One having ordinary skill in the art would have had a reasonable expectation of success since Martinez-Martinez discloses a thermophilic Geobacillus kaustophilus glycine oxidase and its cDNA and Rosini discloses substitution of H244 (which corresponds to G251 of SEQ ID NO:1 of the instant application) with an Arg residue in a glycine oxidase increases thermostability and kinetic efficiency of the glycine oxidase. Using the known technique of introducing the amino acid substitution (G251R) in the Geobacillus kaustophilus glycine oxidase for improving thermostability and kinetic efficiency of the glycine oxidase in its application in a biosensor would have been obvious to one of ordinary skill.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular Geobacillus kaustophilus glycine oxidase) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Regarding the properties of molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1, such properties would necessarily flow upon introduction of a G251R substitution into the Geobacillus kaustophilus glycine oxidase of SEQ ID NO:1.  The instant specification discloses that the mutant of the Geobacillus kaustophilus glycine oxidase of SEQ ID NO:1, wherein the mutant consists of the G251R substitution (V-GOX3 at Table 2 at paragraph [0091]) has the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  Since introduction of the G251R substitution into the Geobacillus kaustophilus glycine oxidase of Martinez-Martinez results in a G251R mutant glycine oxidase that is identical to the G251R mutant glycine oxidas (V-GOX3) as disclosed in the specification, absent a showing otherwise, the Examiner takes the position that the mutant of Geobacillus kaustophilus glycine oxidase, wherein the mutant consists of the G251R substitution inherently has the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  
prima facie obvious.	
	

Conclusion

	Claims 1-18 are pending.

	Claims 8-12 and 14-18 are withdrawn.

	Claims 1-7 and 13 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652    

Sequence alignment between SEQ ID NO:1 of the instant application “Qy” and glycine oxidase of Heylen “Db”

K6D334_9BACI
ID   K6D334_9BACI            Unreviewed;       376 AA.
AC   K6D334;
DT   09-JAN-2013, integrated into UniProtKB/TrEMBL.
DT   09-JAN-2013, sequence version 1.
DT   02-DEC-2020, entry version 27.
DE   SubName: Full=Glycine oxidase ThiO {ECO:0000313|EMBL:EKN66912.1};
GN   ORFNames=BABA_13527 {ECO:0000313|EMBL:EKN66912.1};
OS   Bacillus bataviensis LMG 21833.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Neobacillus.
OX   NCBI_TaxID=1117379 {ECO:0000313|EMBL:EKN66912.1, ECO:0000313|Proteomes:UP000006316};
RN   [1] {ECO:0000313|EMBL:EKN66912.1, ECO:0000313|Proteomes:UP000006316}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=LMG 21833T {ECO:0000313|Proteomes:UP000006316};
RX   PubMed=23087684;
RA   Heylen K., Keltjens J.;
RT   "Redundancy and modularity in membrane-associated dissimilatory nitrate
RT   reduction in Bacillus.";
RL   Front. Microbiol. 3:371-371(2012).
CC   -!- PATHWAY: Cofactor biosynthesis; thiamine diphosphate biosynthesis.
CC       {ECO:0000256|ARBA:ARBA00004948}.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:EKN66912.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AJLS01000097; EKN66912.1; -; Genomic_DNA.
DR   RefSeq; WP_007085704.1; NZ_AJLS01000097.1.
DR   STRING; 1117379.BABA_13527; -.
DR   EnsemblBacteria; EKN66912; EKN66912; BABA_13527.
DR   PATRIC; fig|1117379.3.peg.2793; -.
DR   eggNOG; COG0665; Bacteria.
DR   OrthoDB; 912110at2; -.
DR   UniPathway; UPA00060; -.
DR   Proteomes; UP000006316; Unassembled WGS sequence.
DR   GO; GO:0050660; F:flavin adenine dinucleotide binding; IEA:InterPro.
DR   GO; GO:0016491; F:oxidoreductase activity; IEA:UniProtKB-KW.
DR   GO; GO:0009229; P:thiamine diphosphate biosynthetic process; IEA:UniProtKB-UniPathway.
DR   Gene3D; 3.50.50.60; -; 1.
DR   InterPro; IPR006076; FAD-dep_OxRdtase.
DR   InterPro; IPR036188; FAD/NAD-bd_sf.
DR   InterPro; IPR012727; Gly_oxidase_ThiO.
DR   Pfam; PF01266; DAO; 1.
DR   SUPFAM; SSF51905; SSF51905; 1.
DR   TIGRFAMs; TIGR02352; thiamin_ThiO; 1.
PE   4: Predicted;
KW   Oxidoreductase {ECO:0000256|ARBA:ARBA00023002};
KW   Reference proteome {ECO:0000313|Proteomes:UP000006316}.
FT   DOMAIN          6..352
FT                   /note="DAO"
FT                   /evidence="ECO:0000259|Pfam:PF01266"
SQ   SEQUENCE   376 AA;  41440 MW;  B933FE0488961ED3 CRC64;

  Query Match             46.5%;  Score 893.5;  DB 262;  Length 376;

  Matches  183;  Conservative   65;  Mismatches  120;  Indels    5;  Gaps    4;

Qy          1 MTHRYDVAIVGGGVIGAAIGFELAKRRHRVAIFEKGTMGSGASSAAAGMLGAQSEFSTSS 60
              | : :|| |:|||:||::| ::|:|   :| | ||  :   ||||||||| ||:|     
Db          1 MENSFDVIIIGGGIIGSSIAYQLSKMGRKVVILEKDRLACQASSAAAGMLAAQAEIEQDG 60

Qy         61 PLVPLALQSRALMPALAEELRERTGIDIGLVEKGLIKLATTEEEADDLYRHYTFWRGIGE 120
              ||  :||:|||: | |: || | ||||| || ||::|:| ||| |  :::  || |    
Db         61 PLFQMALKSRAMFPTLSSELFEYTGIDIELVNKGMLKIAETEEIASIVHKQVTFQRKWDP 120

Qy        121 PVQWLTKGEALEMEPRLAAEALAGAMYIPGDGQVSAPDLAAALAYAAASAGACLYEYTEV 180
               : || | | ||:|| | : :::|||::| || |   :|: | | |||  |  : |||||
Db        121 AITWLDKKELLELEPSL-SPSISGAMFLPNDGHVQPANLSRAYAQAAAYFGTEIREYTEV 179

Qy        181 FDIRSDSSGHV--LDTTGGTFAAEAVVIASGAWAARLGARVGLSLSVYPVKGECVMVRAP 238
                |  : :| |  ::|: |    | ||:|:|||||:|    || ::||||||||  ||  
Db        180 VSINYE-NGQVKGVNTSHGVIHGEQVVVATGAWAAKLMRESGLEINVYPVKGECFSVRPE 238

Qy        239 VPLLQTTVFAKNGCYIVPKSGNRLLIGATSTPGTFDRRVSAGGVMNLLHRAAHLVPDIEQ 298
               |:: ||:|:   ||:|||    : ||||    |||: |:  |: :|: ||  |||:: :
Db        239 KPVINTTIFSDKRCYLVPKRNGEIYIGATMIEHTFDQTVTPRGIASLIERATQLVPELNE 298

Qy        299 AEWVASWSGIRPQTEDGLPYLGEHPERRGLFVAAGHYRNGILLSPLTGLLVADLV-ERKE 357
              | |   |||||||| ||:||:||||  :||:|||||:|||||| |:|| |||||: ||  
Db        299 APWERVWSGIRPQTGDGMPYIGEHPSWKGLYVAAGHFRNGILLGPITGKLVADLLAERLL 358

Qy        358 TAFDLAPFSLTRH 370
                  |: | | ||
Db        359 DRTLLSAFHLERH 371

                





















Sequence alignment between the glycine oxidase of SEQ ID NO:1 of the instant application “Query” and the Bacillus subtilis glycine oxidase of Rosini (“Sbjct”)

 


    PNG
    media_image1.png
    477
    784
    media_image1.png
    Greyscale


Sequence alignment between SEQ ID NO:1 of the instant application “Qy” and glycine oxidase of Martinez-Martinez “Db”
 
GLYOX_GEOKA
ID   GLYOX_GEOKA             Reviewed;         377 AA.
AC   Q5L2C2;
DT   07-JUN-2017, integrated into UniProtKB/Swiss-Prot.
DT   01-FEB-2005, sequence version 1.
DT   02-JUN-2021, entry version 88.
DE   RecName: Full=Glycine oxidase {ECO:0000303|PubMed:17894345};
DE            Short=GO;
DE            Short=GOX {ECO:0000303|PubMed:17894345};
DE            EC=1.4.3.19 {ECO:0000269|PubMed:17894345};
DE   AltName: Full=GOXK {ECO:0000303|PubMed:17894345};
GN   Name=thiO {ECO:0000250|UniProtKB:O31616};
GN   OrderedLocusNames=GK0623 {ECO:0000312|EMBL:BAD74908.1};
OS   Geobacillus kaustophilus (strain HTA426).
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Geobacillus;
OC   Geobacillus thermoleovorans group.
OX   NCBI_TaxID=235909;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=HTA426;
RX   PubMed=15576355; DOI=10.1093/nar/gkh970;
RA   Takami H., Takaki Y., Chee G.-J., Nishi S., Shimamura S., Suzuki H.,
RA   Matsui S., Uchiyama I.;

RT   Geobacillus kaustophilus.";
RL   Nucleic Acids Res. 32:6292-6303(2004).
RN   [2]
RP   FUNCTION, CATALYTIC ACTIVITY, BIOPHYSICOCHEMICAL PROPERTIES, SUBSTRATE
RP   SPECIFICITY, COFACTOR, ACTIVITY REGULATION, SUBUNIT, 3D-STRUCTURE MODELING,
RP   AND PATHWAY.
RC   STRAIN=HTA426;
RX   PubMed=17894345; DOI=10.1002/prot.21690;
RA   Martinez-Martinez I., Navarro-Fernandez J., Garcia-Carmona F., Takami H.,
RA   Sanchez-Ferrer A.;
RT   "Characterization and structural modeling of a novel thermostable glycine
RT   oxidase from Geobacillus kaustophilus HTA426.";
RL   Proteins 70:1429-1441(2008).
RN   [3]
RP   X-RAY CRYSTALLOGRAPHY (2.20 ANGSTROMS) IN COMPLEX WITH FAD AND GLYCINE, AND
RP   COFACTOR.
RA   Shiono T., Arai R., Nishiya Y., Nomura T.;
RT   "Crystal structure of glycine oxidase from Geobacillus kaustophilus.";
RL   Submitted (MAR-2015) to the PDB data bank.
CC   -!- FUNCTION: Catalyzes the FAD-dependent oxidative deamination of various
CC       amines and D-amino acids to yield the corresponding alpha-keto acids,
CC       ammonia/amine, and hydrogen peroxide. Oxidizes glycine, sarcosine (N-
CC       methylglycine), N-ethylglycine, D-proline, D-alanine, glycine-ethyl
CC       ester, and some other D-amino acids. Does not act on L-proline
CC       (PubMed:17894345). Is essential for thiamine biosynthesis since the
CC       oxidation of glycine catalyzed by ThiO generates the glycine imine
CC       intermediate (dehydroglycine) required for the biosynthesis of the
CC       thiazole ring of thiamine pyrophosphate (By similarity).
CC       {ECO:0000250|UniProtKB:O31616, ECO:0000269|PubMed:17894345}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=glycine + H2O + O2 = glyoxylate + H2O2 + NH4(+);
CC         Xref=Rhea:RHEA:11532, ChEBI:CHEBI:15377, ChEBI:CHEBI:15379,
CC         ChEBI:CHEBI:16240, ChEBI:CHEBI:28938, ChEBI:CHEBI:36655,
CC         ChEBI:CHEBI:57305; EC=1.4.3.19;
CC         Evidence={ECO:0000269|PubMed:17894345};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=H2O + N-ethylglycine + O2 = ethylamine + glyoxylate + H2O2;
CC         Xref=Rhea:RHEA:12472, ChEBI:CHEBI:15377, ChEBI:CHEBI:15379,
CC         ChEBI:CHEBI:16240, ChEBI:CHEBI:36655, ChEBI:CHEBI:57440,
CC         ChEBI:CHEBI:566789; EC=1.4.3.19;
CC         Evidence={ECO:0000269|PubMed:17894345};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=H2O + O2 + sarcosine = glyoxylate + H2O2 + methylamine;
CC         Xref=Rhea:RHEA:15165, ChEBI:CHEBI:15377, ChEBI:CHEBI:15379,
CC         ChEBI:CHEBI:16240, ChEBI:CHEBI:36655, ChEBI:CHEBI:57433,
CC         ChEBI:CHEBI:59338; EC=1.4.3.19;
CC         Evidence={ECO:0000269|PubMed:17894345};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=D-alanine + H2O + O2 = H2O2 + NH4(+) + pyruvate;
CC         Xref=Rhea:RHEA:22688, ChEBI:CHEBI:15361, ChEBI:CHEBI:15377,
CC         ChEBI:CHEBI:15379, ChEBI:CHEBI:16240, ChEBI:CHEBI:28938,
CC         ChEBI:CHEBI:57416; EC=1.4.3.19;
CC         Evidence={ECO:0000269|PubMed:17894345};
CC   -!- COFACTOR:
CC       Name=FAD; Xref=ChEBI:CHEBI:57692;
CC         Evidence={ECO:0000269|PubMed:17894345, ECO:0000269|Ref.3};
CC       Note=Binds 1 FAD per subunit. {ECO:0000269|Ref.3};
CC   -!- ACTIVITY REGULATION: Is inhibited at high substrate concentration.
CC       {ECO:0000269|PubMed:17894345}.
CC   -!- BIOPHYSICOCHEMICAL PROPERTIES:
CC       Kinetic parameters:
CC         KM=0.25 mM for glycine (at pH 8.5 and 37 degrees Celsius)

CC         KM=0.45 mM for sarcosine (at pH 8.5 and 37 degrees Celsius)
CC         {ECO:0000269|PubMed:17894345};
CC         KM=0.22 mM for N-ethylglycine (at pH 8.5 and 37 degrees Celsius)
CC         {ECO:0000269|PubMed:17894345};
CC         KM=9.30 mM for D-proline (at pH 8.5 and 37 degrees Celsius)
CC         {ECO:0000269|PubMed:17894345};
CC         KM=20.60 mM for D-alanine (at pH 8.5 and 37 degrees Celsius)
CC         {ECO:0000269|PubMed:17894345};
CC         KM=0.52 mM for glycine-ethyl ester (at pH 8.5 and 37 degrees Celsius)
CC         {ECO:0000269|PubMed:17894345};
CC         Note=Vmax with D-proline as substrate is 1.4-, 2.75-, 3.5- and 4.3-
CC         fold higher than with glycine, sarcosine, D-alanine, and N-
CC         ethylglycine, respectively. {ECO:0000269|PubMed:17894345};
CC       pH dependence:
CC         Optimum pH is 8.5. Is stable in the pH 6-9.5 range. A great decrease
CC         in stability is only produced at pH values below pH 4.0.
CC         {ECO:0000269|PubMed:17894345};
CC       Temperature dependence:
CC         Thermostable. Displays a Tm value of 2.5 hours at 60 degrees Celsius,
CC         and 0.6 hour at 80 degrees Celsius. {ECO:0000269|PubMed:17894345};
CC   -!- PATHWAY: Cofactor biosynthesis; thiamine diphosphate biosynthesis.
CC       {ECO:0000250|UniProtKB:O31616, ECO:0000305|PubMed:17894345}.
CC   -!- SUBUNIT: Homotetramer. {ECO:0000269|PubMed:17894345}.
CC   -!- SIMILARITY: Belongs to the DAO family. ThiO subfamily. {ECO:0000305}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; BA000043; BAD74908.1; -; Genomic_DNA.
DR   RefSeq; WP_011230127.1; NC_006510.1.
DR   PDB; 4YSH; X-ray; 2.20 A; A/B=1-377.
DR   PDBsum; 4YSH; -.
DR   SMR; Q5L2C2; -.
DR   STRING; 235909.GK0623; -.
DR   EnsemblBacteria; BAD74908; BAD74908; GK0623.
DR   GeneID; 58927348; -.
DR   KEGG; gka:GK0623; -.
DR   eggNOG; COG0665; Bacteria.
DR   HOGENOM; CLU_007884_4_5_9; -.
DR   OMA; GCGTLWL; -.
DR   BRENDA; 1.4.3.19; 8138.
DR   UniPathway; UPA00060; -.
DR   Proteomes; UP000001172; Chromosome.
DR   GO; GO:0071949; F:FAD binding; IDA:UniProtKB.
DR   GO; GO:0043799; F:glycine oxidase activity; IDA:UniProtKB.
DR   GO; GO:0006520; P:cellular amino acid metabolic process; IDA:UniProtKB.
DR   GO; GO:0051289; P:protein homotetramerization; IDA:UniProtKB.
DR   GO; GO:0009228; P:thiamine biosynthetic process; IEA:UniProtKB-KW.
DR   GO; GO:0009229; P:thiamine diphosphate biosynthetic process; IEA:UniProtKB-UniPathway.
DR   Gene3D; 3.50.50.60; -; 1.
DR   InterPro; IPR006076; FAD-dep_OxRdtase.
DR   InterPro; IPR036188; FAD/NAD-bd_sf.
DR   InterPro; IPR012727; Gly_oxidase_ThiO.
DR   Pfam; PF01266; DAO; 1.
DR   SUPFAM; SSF51905; SSF51905; 1.
DR   TIGRFAMs; TIGR02352; thiamin_ThiO; 1.
PE   1: Evidence at protein level;
KW   3D-structure; FAD; Flavoprotein; Oxidoreductase; Reference proteome;
KW   Thiamine biosynthesis.
FT   CHAIN           1..377
FT                   /note="Glycine oxidase"

FT   NP_BIND         14..15
FT                   /note="FAD"
FT                   /evidence="ECO:0000269|Ref.3"
FT   NP_BIND         34..35
FT                   /note="FAD"
FT                   /evidence="ECO:0000269|Ref.3"
FT   NP_BIND         42..43
FT                   /note="FAD"
FT                   /evidence="ECO:0000269|Ref.3"
FT   NP_BIND         47..49
FT                   /note="FAD"
FT                   /evidence="ECO:0000269|Ref.3"
FT   NP_BIND         334..340
FT                   /note="FAD"
FT                   /evidence="ECO:0000269|Ref.3"
FT   BINDING         180
FT                   /note="FAD; via amide nitrogen and carbonyl oxygen"
FT                   /evidence="ECO:0000269|Ref.3"
FT   BINDING         309
FT                   /note="Substrate"
FT                   /evidence="ECO:0000269|Ref.3"
FT   BINDING         336
FT                   /note="Substrate"
FT                   /evidence="ECO:0000269|Ref.3"
FT   STRAND          4..10
FT                   /evidence="ECO:0007829|PDB:4YSH"
FT   HELIX           14..25
FT                   /evidence="ECO:0007829|PDB:4YSH"
FT   STRAND          30..33
FT                   /evidence="ECO:0007829|PDB:4YSH"
FT   STRAND          35..37
FT                   /evidence="ECO:0007829|PDB:4YSH"
FT   TURN            38..41
FT                   /evidence="ECO:0007829|PDB:4YSH"
FT   HELIX           42..45
FT                   /evidence="ECO:0007829|PDB:4YSH"
FT   TURN            52..54
FT                   /evidence="ECO:0007829|PDB:4YSH"
FT   HELIX           62..84
FT                   /evidence="ECO:0007829|PDB:4YSH"
FT   STRAND          95..99
FT                   /evidence="ECO:0007829|PDB:4YSH"
FT   HELIX           102..112
FT                   /evidence="ECO:0007829|PDB:4YSH"
FT   HELIX           114..117
FT                   /evidence="ECO:0007829|PDB:4YSH"
FT   STRAND          123..125
FT                   /evidence="ECO:0007829|PDB:4YSH"
FT   HELIX           129..132
FT                   /evidence="ECO:0007829|PDB:4YSH"
FT   STRAND          142..148
FT                   /evidence="ECO:0007829|PDB:4YSH"

  Query Match             100.0%;  Score 1920;  DB 1;  Length 377;
  Best Local Similarity   100.0%;  
  Matches  377;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTHRYDVAIVGGGVIGAAIGFELAKRRHRVAIFEKGTMGSGASSAAAGMLGAQSEFSTSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTHRYDVAIVGGGVIGAAIGFELAKRRHRVAIFEKGTMGSGASSAAAGMLGAQSEFSTSS 60

Qy         61 PLVPLALQSRALMPALAEELRERTGIDIGLVEKGLIKLATTEEEADDLYRHYTFWRGIGE 120

Db         61 PLVPLALQSRALMPALAEELRERTGIDIGLVEKGLIKLATTEEEADDLYRHYTFWRGIGE 120

Qy        121 PVQWLTKGEALEMEPRLAAEALAGAMYIPGDGQVSAPDLAAALAYAAASAGACLYEYTEV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PVQWLTKGEALEMEPRLAAEALAGAMYIPGDGQVSAPDLAAALAYAAASAGACLYEYTEV 180

Qy        181 FDIRSDSSGHVLDTTGGTFAAEAVVIASGAWAARLGARVGLSLSVYPVKGECVMVRAPVP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FDIRSDSSGHVLDTTGGTFAAEAVVIASGAWAARLGARVGLSLSVYPVKGECVMVRAPVP 240

Qy        241 LLQTTVFAKNGCYIVPKSGNRLLIGATSTPGTFDRRVSAGGVMNLLHRAAHLVPDIEQAE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LLQTTVFAKNGCYIVPKSGNRLLIGATSTPGTFDRRVSAGGVMNLLHRAAHLVPDIEQAE 300

Qy        301 WVASWSGIRPQTEDGLPYLGEHPERRGLFVAAGHYRNGILLSPLTGLLVADLVERKETAF 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 WVASWSGIRPQTEDGLPYLGEHPERRGLFVAAGHYRNGILLSPLTGLLVADLVERKETAF 360

Qy        361 DLAPFSLTRHIGKVGVE 377
              |||||||||||||||||
Db        361 DLAPFSLTRHIGKVGVE 377